Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 1 of 19




             EXHIBIT 3
                Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 2 of 19
                                                                  11111111111111111111111111#1111111)1
                                                                                 0911111111111111111111
(12)   United States Patent                                             (10) Patent No.:     US 8,979,609 B2
       Clark, Jr. et al.                                                (45) Date of Patent:    *Mar. 17, 2015

(54)   WALL RACER TOY VEHICLES                                             USPC                       446/454; 446/177; 446/178
                                                                   (58)    Field of Classification Search
(71)   Applicants:Leonard R. Clark, Jr., Oreland, PA                       USPC                                          446/454
                 (US); H. Peter Greene, Jr., Boyertown,
                                                                           See application file for complete search history.
                 PA (US)

(72)   Inventors: Leonard R. Clark, Jr., Oreland, PA               (56)                     References Cited
                  (US); H. Peter Greene, Jr., Boyertown,                              U.S. PATENT DOCUMENTS
                  PA (US)
                                                                          3,246,711    A * 4/1966 Snoeyenbos                180/164
 *)    Notice:      Subject to any disclaimer, the term of this           3,810,515    A    5/1974 Ingro
                    patent is extended or adjusted under 35               3,926,277    A * 12/1975 Shino et al.             180/164
                    U.S.C. 154(b) by 0 days.                              D238,798     S    2/1976 Goldfarb
                                                                                               (Continued)
                    This patent is subject to a terminal dis-
                    claimer.
                                                                                FOREIGN PATENT DOCUMENTS
(21)   Appl. No.: 13/749,603                                       CN                 200970474 Y    11/2007
                                                                   EP                    652151 Al    5/1995
(22)   Filed:       Jan. 24, 2013                                  GB                   2269142 A     2/1994

(65)                   Prior Publication Data                                           OTHER PUBLICATIONS

       US 2014/0030952 Al           Jan. 30, 2014                  Lauda. "The New Formula One: A Turbo Age" pp. 39, 42 (1984).
                 Related U.S. Application Data                     Primary Examiner — Tramar Harper
(60)   Continuation of application No. 13/137,064, filed on        (74) Attorney, Agent, or Firm — Mintz Levin Cohn Ferris
       Jul. 19, 2011, now abandoned, which is a division of        Glovsky and Popeo, P.C.
       application No. 12/379,461, filed on Feb. 23, 2009,
       now      Pat.    No.    7,980,916,    which     is a        (57)                       ABSTRACT
       continuation-in-part of application No. 11/177,428,
                                                                   A motorized toy vehicle or Wall Racer that is capable of
       filed on Jul. 11, 2005, now Pat. No. 7,753,755.
                                                                   operating on vertical and inverted horizontal surfaces such as
(60)   Provisional application No. 60/640,041, filed on Dec.       walls and ceilings, while being manufacturable at reasonable
       30, 2004.                                                   cost and operable on batteries having sufficient lifetime as to
                                                                   be enjoyable. One or more battery-powered fans draw air
       Int. Cl.                                                    from around all or defined portions of the periphery of the
       A63H 30/00           (2006.01)                              chassis of the Wall Racer through a carefully-shaped duct, so
       A63H17/26            (2006.01)                              that the air in the portion of the duct immediately adjacent the
       A63H30/04            (2006.01)                              surface flows at high velocity and low pressure; the relatively
       B62D 37/02           (2006.01)                              greater pressure of the surrounding air urges the vehicle
       B62D 57/024          (2006.01)                              against the surface, allowing it to operate on vertical surfaces,
       U.S. Cl.                                                    such as walls, or inverted on horizontal surfaces, such as
       CPC           A63H17/26 (2013.01); A63H30/04                ceilings.
                 (2013.01); B62D 37/02 (2013.01); B62D
                                      57/024 (2013.01)                                24 Claims, 9 Drawing Sheets




                                                                                                                               50a
                                                                                                                  506
               Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 3 of 19


                                                      US 8,979,609 B2
                                                             Page 2


(56)                       References Cited                               5,536,199   A     7/1996   Urakami
                                                                          D403,023    S    12/1998   Araki
                   U.S. PATENT DOCUMENTS                                  6,554,241   Bl    4/2003   Leshem
                                                                          6,582,275   Bl    6/2003   Lai
       4,207,502   A   *  6/1980   Omura                318/16            6,641,457   Bl   11/2003   Lai
       4,213,270   A   *  7/1980   Oda                 446/456            6,840,839   B2    1/2005   Rehkemper et al.
       4,386,801   A      6/1983   Chapman et al.                         D524,880    S     7/2006   Yuen
       D274,344    S      6/1984   Boudreaux et al.                       D532,835    S    11/2006   Suimon et al.
       4,459,776   A      7/1984   Jaworski et al.                        D534,967    S     1/2007   Clark et al.
       4,470,219   A      9/1984   Sugimoto                               D572,773    S     7/2008   Horikoshi
       4,813,906   A      3/1989   Matsuyama et al.                       D572,774    S     7/2008   Horikoshi
       4,971,591   A   * 11/1990   Raviv et al.        446/177            D577,083    S     9/2008   Nakayama
       5,014,803   A      5/1991   Urakami                                7,753,755   B2    7/2010   Clark, Jr. et al.
       D332,978    S      2/1993   Tsuchiya                               7,980,916   B2    7/2011   Clark, Jr. et al.
       D332,979    S      2/1993   Tsuchiya                           2002/0160688    Al   10/2002   Rehkemper et al.
       5,194,032   A   * 3/1993    Garfinkel           446/178
       D369,839    S      5/1996   Tilbor et al.                  * cited by examiner
          Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 4 of 19


U.S. Patent                    Mar. 17, 2015      Sheet 1 of 9                  US 8,979,609 B2




                     /476.     2
                  1'2 1
                                                            \O




          \\\\\     \-7:;r7.7774\N\\W\\\N\\\\\\    \\ \\-\\\\\\\:\>:\\\\\ \\\\\\\\-\\
    A12                   14            `1;                                       /3.1Z
   Fl.OW                                                                         F-LOW
      Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 5 of 19


U.S. Patent       Mar. 17, 2015   Sheet 2 of 9            US 8,979,609 B2




                                          Q2         A\
      Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 6 of 19


U.S. Patent              Mar. 17, 2015   Sheet 3 of 9   US 8,979,609 B2




              '...0 4-    1
      Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 7 of 19


U.S. Patent      Mar. 17, 2015    Sheet 4 of 9         US 8,979,609 B2


           C,"
           Cr,




                                                  o
         Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 8 of 19


U.S. Patent                             Mar. 17, 2015                           Sheet 5 of 9                                                US 8,979,609 B2




                                        łe.2,6›. g
                                 62.        60




                         /ri-G. 9                                                              6%
                                                                                                                                                      60          64
                                                                                                                                                      ż
   62                                                     . ......._.---                                E
                     '14
                             I                                 i
                                                        i ------
                                                      teir L                    : s            I   I - ITI4        „e«.
                             I                                                                                 e
                         r                  ,718
                                                                                     i
                                                                                                        ir '            , -8O      '1
                                                          1                    r'-  1 ,-.12
                                                          1                    i     1-"                1          r -/- i    r - i- - 9
        1[:::9-1_
               r -
                     M
                                 -t
                                  I
                                       t- -# - --I
                                       IRCVR I            i                    I łel I
                                                                                                                          _..1
                                                                                                                             _ ....r*_,                       7
              1- -- _ i i              L_ _Ji                                  L _ _I                   Ix         LB                     L
                                                                                                                                          I ___//__   J r"-
                                                     ./
                                                                           _
                  - - -
      J
    \\\,'-\\\\\\\\\`:\\\                     \\\.\\\,\             \\v\                  "\    \«\                              \" N\\
                                                                                              66      60c
                                            60a               82
       Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 9 of 19


U.S. Patent             Mar. 17, 2015               Sheet 6 of 9                                         US 8,979,609 B2




                                                    92




                    //G.    if
            90,
                                                                      ,-96
                                           t         7r
                                                    r — -r   i ,               -- - ,
                                                                            /. / "..› ...." ".... a
                                           I        JM i     r          /    0   ...     ,      .... s
                                           i                           , t,                '1,. \
                                               ,'                                                        F- - \n'
                                                                 , i0 ,-)
                                                    L. — J   \       I       e•-•                   i
                             9s          I 94                                             iI
    \IV•          . '
                                 1      ł                         ., \\,,, .          /*/
                                                                                         i/
              1.\-..._7
      \\•,•\\V-\\\•,\\••\•.\\\•\•\••,\•:••\•'\-\-\\•;•••••,•\\-\\              \.•,-N7\--..---\\•,•,•,\,\-\\*\\,-.7.
                                                                                "'
         Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 10 of 19


U.S. Patent          Mar. 17, 2015   Sheet 7 of 9          US 8,979,609 B2




     1
     Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 11 of 19


U.S. Patent         Mar. 17, 2015       Sheet 8 of 9   US 8,979,609 B2




                ,c7.
           102 ~         t14           110



    12

                120

                                                /4A
                                      122
                                                              110

                                                               114
                               120




                                114


                                                        116



                        .16


              110
              116
     Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 12 of 19


U.S. Patent            Mar. 17, 2015                  Sheet 9 of 9                                            US 8,979,609 B2




                                 166              F/6. 17
                                         \9

                                                                                           ľ rio
                L!,                                 (i\> 0         160a '
                                   162                              156c1 i ilI
                  •    164                                                                                            18
                                                                                                          I
                             1
                                                             I

                                                             ile            152                                       t

                 168
                             J    150
                                  !S2         -
                                                     .. r-                 1E2
                                                                             L                        f
                                                                                                          1164

                                   160 a

                       158               19
                                                                                 \- 166
                                   121f)
                                           fiti.
                                                      1Sici
                                                                                                 162
                                                                      ,-                                        164
       161                                                            1S0        r         r    -*                    w
                                                                           1b6 a /        --.......


                                                  - 456                18 c
        1581D                          158c                          ISBci
     ISSa                                                 %SA.
             Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 13 of 19


                                                     US 8,979,609 B2
                              1                                                                    2
            WALL RACER TOY VEHICLES                                     More specifically, one or more battery-powered fans draw
                                                                     air from around all or defined portions of the periphery of the
           CROSS-REFERENCE TO RELATED                                chassis of the Wall Racer through a carefully-shaped duct
                   APPLICATION                                       formed between the undersurface of the chassis and a juxta-
                                                                  5 posed surface, so that the air in the portion of the duct imme-
   This application is a continuation of Ser. No. 13/137,064,        diately adjacent the surface flows at high velocity. According
filed Jul. 19, 2011, which is a divisional of Ser. No. 12/379,       to Bernouilli's Principle, this high-velocity air stream is of
461, filed Feb. 23, 2009 now U.S. Pat. No. 7,980,916, which          low pressure; the differential between this low-pressure air
was a continuation-in-part of Ser. No. 11/177,428, filed Jul.        stream and the relatively greater pressure of the surrounding
11, 2005 now U.S. Pat. No. 7,753,755, which claimed priority       0
                                                                     air urges the vehicle against the surface, allowing it to adhere
from U.S. provisional application 60/640,041, filed Dec. 30,         to vertical surfaces, such as walls, or be operated inverted on
2004. The application Ser. No. 12/379,461, filed Feb. 23,            horizontal surfaces, such as ceilings. The differential pressure
2009 now U.S. Pat. No. 7,980,916, also claims priority from          thus urging the vehicle against the surface is referred to here-
United States design patent application Ser. No. 29/312,447,     15 inafter, as in the automotive industry, as "downforce".
filed Oct. 21, 2008.                                                 Because the air stream must be freely flowing to attain high
                                                                     velocity, seals such as required for wall-climbing vehicles
               FIELD OF THE INVENTION
                                                                     employing a vacuum (and which make it very difficult to
   This invention relates to radio-controlled motorized toy          provide workable vehicles, as above) are unnecessary.
vehicles capable of operation on surfaces of all orientations,   20 Indeed, entry of the air into the duct formed between the

e.g., walls and ceilings as well as floors.                          undersurface of the chassis and the juxtaposed surface is
                                                                     essential, and is controlled carefully to ensure stable, and
          BACKGROUND OF THE INVENTION                                insofar as possible non-turbulent flow.
                                                                        It would be of self-evident amusement interest, or "toy
   Radio-controlled motorized toy vehicles, that is, vehicles    25 value", to provide a radio-controlled vehicle capable of mak-
driven by motors and steered responsive to commands trans-           ing the transition between operation on a floor to climbing a
mitted remotely, are of course well-known. Toy vehicles that         wall, and the Wall Racer in certain embodiments can do so. In
are very sophisticated in terms of their suspension and steer-       order that the vehicle can make the transition, the fan(s)
ing systems are available and are very popular. A toy vehicle        driving the air stream are actuated only when the vehicle
that operated other than on essentially horizontal surfaces,     30 begins to climb the wall.
e.g., which could operate on a vertical wall, or inverted on a          Other inventive aspects of the Wall Racer will appear as the
ceiling, and which could be made and sold at a competitive           discussion below proceeds.
price, would be very desirable.
   U.S. Pat. No. 5,014,803 to Urakami shows a device for                    BRIEF DESCRIPTION OF THE DRAWINGS
"suction-adhering" to a wall and moving along the wall, e.g. 35
for cleaning the interiors of tanks and the like. The Urakami          The invention will be better understood if reference is
device relies on a relative vacuum; that is, air is drawn by a      made to the accompanying drawings, in which:
vacuum pump out from a sealed volume formed between the                FIG. 1 and FIG. 2 show respectively a perspective view and
interior of the device and the wall, so that air pressure on the    an elevation in partial cross-section of a first embodiment of
outer surface of the device forces it against the wall. This 40 the Wall Racer;
necessitates that an essentially air-tight seal be formed around       FIG. 3 and FIG. 4 show respectively a perspective view and
the periphery of the device. Forming an air-tight seal between      an elevation in partial cross-section of a second embodiment
a moving device and a fixed surface is not a simple problem,        of the Wall Racer;
and the Urakami patent is directed primarily to such seals.            FIGS. 5, 6, and 7 show views of a gear train employed in the
The obvious problems to be overcome are friction between 45 embodiment of FIGS. 3 and 4;
the sealing member and the wall, which impedes motion of               FIG. 8 and FIG. 9 show respectively a perspective view and
the device and causes wear of the sealing members, loss of          an elevation in partial cross-section of a third embodiment of
vacuum at irregularities in the surface, and the large amount       the Wall Racer;
of power required to form an effective vacuum. This approach           FIG. 10 and FIG. 11 show respectively a perspective view
is not satisfactory for a toy vehicle that must be durable when so and an elevation in partial cross-section of a fourth embodi-
operated by children and be able to be operated for a suffi-        ment of the Wall Racer;
ciently long time with a limited amount of battery capacity to         FIG. 12 shows a detailed diagram of one successful shape
not frustrate the user.                                             for the duct employed to form the high-velocity air stream,
                                                                    e.g., as employed in the second embodiment of FIGS. 3 and 4;
              SUMMARY OF THE INVENTION                           55    FIG. 13 shows a cross-sectional view of a switch employed
                                                                    to actuate the fans when the Wall Racer transitions from floor
   The present invention provides a motorized toy vehicle that      to wall operation, and which prevents its operation inverted
is capable of operating on vertical and inverted horizontal         on a ceiling, for safety reasons, while FIG. 13A shows a
surfaces such as walls and ceilings, while being manufactur-        typical circuit in which it may be used;
able at reasonable cost and operable on batteries having suf- 60       FIGS. 14, 15, and 16 show respectively a perspective view,
ficient lifetime as to be enjoyable. The vehicle of the inven-      an elevation in partial cross-section, and an enlarged cross-
tion, referred to hereinafter as the Wall Racer, employs a          section of a caster used in several of the embodiments of the
freely-flowing stream of air between the surface-abutting           Wall Racer, while FIG. 14A shows a partial view correspond-
periphery of the interior volume of the vehicle to create a         ing to FIG. 14, illustrating a optional variation; and
pressure differential with respect to the surrounding air, so 65       FIGS. 17, 18, and 19 show a further embodiment of the
that the pressure of the surrounding air urges the Wall Racer       invention, wherein FIG. 17 is a schematic plan view, FIG. 18
against the surface.                                                a partial cross-section taken along the line 18-18 in FIG. 17,
              Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 14 of 19


                                                       US 8,979,609 B2
                               3                                                                        4
with certain components shown in dotted lines, and FIG. 19 is            stantial portion of the overall length of the chassis, ensuring
a partial cross-section taken along the line 19-19 in FIG. 17.           that adequate downforce is developed. In the absence of the
                                                                         skirts 14, air would tend to be drawn in along the sides of the
          DESCRIPTION OF THE PREFERRED                                   chassis, limiting the area over which the reduced pressure is
                 EMBODIMENTS                                        5    developed, and thus limiting downforce; there would likely
                                                                         also be considerable turbulence, further interfering airflow
   It will be apparent that one type of Wall Racer toy vehicle           and reducing downforce.
that would be desirably offered is one resembling an automo-                In some circumstances, a further increase in downforce can
bile, for example a race car, while other sorts of vehicles, such        be realized by limiting the clearance between the ends of the
as trucks or military vehicles, e.g., armored tanks, might also     10   undersurface of the chassis and the wall surface, e.g., by
be of interest. The first, second, fourth and fifth embodiments          providing downwardly extending baffles, akin to the side
of the Wall Racer discussed herein are of generally elongated            skirts 14 but extending only to the wall surface, that is, not
shape, so as to be fitted with model automobile bodies not               intended to be drawn against the wall surface as are the side
otherwise contributing to the operation of the Wall Racer,               skirts 14. The reduction in intake area causes a further accel-
while the third embodiment is circular and might be made to         15   eration of the air flowing under these baffles, further reducing
resemble a "flying saucer" type of space vehicle. All of these           the pressure and increasing the downforce.
embodiments operate similarly, with differences as occa-                    By comparison, in the generally circular third embodiment
sioned by the differing body shapes.                                     of the Wall Racer shown in FIGS. 8 and 9 (discussed further
   For example, FIGS. 1 and 2 show respectively a perspec-               below) a substantial distance exists between all points on the
tive and an elevation in partial cross-section of a first embodi-   20   outer periphery of the undersurface of its chassis and the
ment of the Wall Racer, which as noted is generally elongated            centrally-located exhaust duct, so that the airflow in this
and could readily be fitted with a model race car or other               embodiment is radially inwardly from all directions, the
vehicle body (not shown). As mentioned above, in order that              downforce is developed uniformly around the chassis, and no
downforce urging the Wall Racer against an abutting surface              skirts need to be fitted.
W (hereinafter simply "the wall") can be developed, a high          25      As noted, the differential in pressure and thus the down-
velocity stream of air is induced to flow in an underbody                force developed is a function of the air velocity, which up to
venturi duct formed between the undersurface of the chassis              a point can be increased by reducing the cross-sectional area
of the Wall Racer and the wall W. According to Bernouilli's              of the duct formed between the underside of the chassis and
Principle, as above, such a high velocity stream of air will be          the wall W, that is, by reducing the ground clearance of the
of reduced pressure with respect to the ambient air. The dif-       30   Wall Racer. However, if the cross-sectional area is reduced
ferential between this reduced pressure and the surrounding              too much, turbulence will impede flow and reduce the desired
atmospheric pressure generates a resultant force D, termed               effect; reducing the ground clearance would also increase the
"downforce" where, as here, its direction is such as to urge the         Wall Racer's sensitivity to surface irregularities and the like.
vehicle "downwardly" toward the wall W. The amount of                    No detailed theoretical calculations have as yet been carried
downforce D developed is proportional to the area over which        35   out which would allow optimization of the effect sought. For
the low pressure is created, and to the differential in pressure         example, by optimizing the duct design the current draw of
per unit area, so this area and the differential pressure must be        the motor powering the fan inducing the flow could perhaps
adequate for the purpose.                                                be reduced, increasing operating time per battery charge.
   Thus, as illustrated in FIGS. 1 and 2, a fan 10 is mounted in         Detailed specifications of the duct and other components
a fan duct extending through the chassis 12, and is driven by       40   employed in a successfully-tested embodiment of the Wall
a battery-powered motor 11 so as to draw a high-velocity                 Racer are provided below.
stream of air in from around at least a portion of the periphery            Returning to discussion of the first embodiment of FIGS. 1
of chassis 12. The stream of air flows through an underbody              and 2, as illustrated the chassis 12 is supported by two
venturi duct 15 formed between the underside of chassis 12               opposed drive wheels 16 and 18, spaced transversely from
and the juxtaposed surface of wall W, and is exhausted on the       45   one another on either side of the chassis near the midpoint
"upper" side of chassis 12, that is, on the side away from the           thereof, and by opposed casters 20 (that is, devices compris-
abutting wall W. Downforce D is created as noted due to the              ing freely-rotating wheels mounted for pivoting about an axis
differential in pressure between the low pressure of the high-           perpendicular to their axis of rotation) at either end of the
velocity air stream in the underbody venturi duct and the                chassis 12. As indicated schematically by belt drives 22, the
ambient air; as noted, the total amount of downforce is pro-        50   opposed drive wheels 16 and 18 are separately powered by
portional to the area over which the low pressure is developed,          motors 24 that are supplied with current by a battery pack 28
and to the differential in pressure at each point.                       in response to control signals provided by radio-controlled
   To maximize the area of low pressure by avoiding air being            receiver 26. The overall construction and operation of these
drawn in along the edges 12a of the chassis 12, that is, to              components is conventional except as noted and will not be
ensure that the air stream is principally drawn in at the ends      55   discussed in detail herein. Thus, if both motors are controlled
12b of the chassis 12, flexible "skirts" 14 extend from the              to drive wheels 16 and 18 in the same direction, the Wall
chassis 12 toward wall W and form a partial seal therebe-                Racer moves in that direction, while turning is accomplished
tween, limiting "short-cutting" of air from the sides of the             by driving the wheels 16 and 18 in differing directions or at
chassis juxtaposed to the fan duct. The skirts thus define one           differing rates. Casters 20 are unpowered, mounted on the
or more, in this case two, sections of the periphery of the         60   longitudinal centerline of chassis 12, and simply serve to
underbody of the chassis at which air is drawn into an entry             maintain the correct spacing between undersurface 12c of
portion of the underbody venturi duct, which directs airflow             chassis 12 and wall W; preferred locations and design of
into the fan duct. Accordingly, air is drawn in primarily at the         casters 20 are discussed below.
ends 12b, which are provided with a broad radius to ensure                  The "differential" drive scheme shown is preferred over,
smooth and insofar as possible non-turbulent airflow; for           65   for example, a conventional four-wheel chassis, with one pair
similar reasons, the undersurface 12c of the chassis 12 is               of wheels powered and one pair steering, for the following
smooth. Thus the high-velocity air stream extends for a sub-             reasons. In order that a vehicle can climb a vertical wall,
              Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 15 of 19


                                                       US 8,979,609 B2
                                5                                                                         6
sufficient downforce must be exerted, urging the vehicle                  view, and FIGS. 6 and 7 cross-sectional views along lines 6-6
toward the wall, not only to support the vehicle against the              and 7-7 respectively. Thus, assuming the Wall Racer is trav-
force of gravity but also to provide sufficient traction to propel        eling toward the right in FIG. 5, so that the upper side of the
the vehicle vertically against gravity. (By comparison, pro-              drawing is the "left", and the lower the "right", there are
viding a vehicle that operates inverted on a ceiling is simpli-      5    provided left-side and right-side drive motors 150 and 152
fied, since it need only support itself and need not also climb           respectively. Motors 150 and 152 each drive reduction gear
vertically.) Ensuring good traction thus becomes paramount.               trains, 154 and 156 respectively; the gears of each are idlers,
So as to maximize the traction provided by the downforce                  that is, spin freely on shafts 158, so that gears from both trains
available, the drive wheels are located centrally, at the center          can be supported on the same shafts 158 while turning inde-
of the pressure exerted by the downforce, so that essentially        10   pendently of one another. The output gears of train 154 and
all of the downforce is transmitted directly to the drive                 156 drive gears 160, 162 respectively, which are fixed with
wheels, maximizing traction.                                              respect to sleeve axles 164, 166 respectively, riding on a fixed
   The casters 20 are preferably mounted so that both do not              axle 168, and thence to gears 170, 172 respectively. Gears
simultaneously touch a flat surface, so that a three-point sup-           170, 172 are fixed to corresponding drive wheels 174, 176,
port is always available, with the drive wheels 16 and 18            15   and also drive further gear trains 178, 180, which drive central
forming two of the three contact points. The motion thus                  drive gears 182, 184, which are fixed to central drive wheels
provided, whereby the vehicle can rock slightly back and                  186, 188. Central drive gears 182, 184 also drive further gear
forth about the axis of the drive wheels 16 and 18, as one or the         trains 190, 192; these in turn drive gears 194, 196, to which
other of casters 20 touches the wall W, is referred to as                 are fixed wheels 198, 200. Implementation of this drive
"teeter" herein. Thus the downforce is balanced over the             20   arrangement is within the skill of the art; while the gear trains
central drive axle, which maximizes traction, while allowing              and axles are shown as mounted on a metallic frame 202, in
the vehicle to be steered by differential driving of the opposed          production this chassis will typically comprise molded com-
drive wheels 16 and 18.                                                   ponents.
   FIGS. 3 and 4 show a second embodiment of the Wall                         It is also within the scope of the invention to employ a
Racer; this embodiment appears likely to correspond to the           25   generally comparable arrangement to provide a four-wheel
earliest production version of the Wall Racer. FIG. 12 pro-               drive version of the vehicle of the invention, with differential
vides detailed dimensional information concerning this                    steering as above. In this case one of the wheels might be
embodiment, and preproduction specifications are provided                 mounted so as to spaced very slightly away from a plane
below as well.                                                            contacted by the other three wheels; consequently the vehicle
   As shown by FIG. 3, in this embodiment two exhaust fans           30   would "teeter" about an axis connecting the contact patches
38 are provided, spaced laterally from another on the trans-              of the two of the wheels not diagonally opposite the wheel so
verse centerline of the chassis 40, and each fan being driven             spaced from the plane, so that either that wheel or the one
by a motor 39 with the fan mounted directly on the motor                  diagonally opposite it would contact the plane. For example,
shaft. Six drive wheels 42 are provided, three on either side of          if the left front ("LF") wheel were slightly spaced from a
the chassis 40, with the three wheels 42 on either side of the       35   plane contacted by the RF, LR, and RR wheels, the vehicle
chassis being geared (or belt-driven) to one another so as to be          would teeter about an axis connecting the points at which the
driven in common by two separately radio-controlled motors.               RF and LR wheels contact the plane, and the teeter would be
The radio control receiver and battery are not shown, as being            limited by contact of either the LF or RR wheels with the
generally within the skill of the art. FIGS. 5, 6, and 7 (dis-            plane. By comparison, if the wheels were located so as to
cussed below) show a preferred gear train and motor arrange-         40   simultaneously contact a flat plane, the vehicle would tend to
ment. Thus, as in the FIG. 1 embodiment, steering is accom-               be much more sensitive to any irregularities in the surface.
plished by differentially driving the wheels on either side of                Implementation of differential steering of a four-wheel
the chassis 40. As shown, skirts 44 are again provided, so as             drive vehicle would not be unduly complex. By comparison,
to ensure that the airflow is primarily from the ends of the              if steering were to be accomplished by pivoting of one or both
chassis to the fan exhaust duct 46, in turn to ensure that an        45   pairs of wheels, this would involve additional complexity.
adequate area of high-velocity, low-pressure air flow is pro-                 It is to be noted that a differential steering arrangement in
vided to generate adequate downforce. As illustrated by FIG.              a four-wheel drive vehicle with all four wheels in good con-
4, the center pair of wheels are slightly lower in the chassis            tact with the surface would involve substantial resistance to
than the end pairs, so as to provide "teeter" and ensure that the         steering due to "tire scrub", that is, frictional resistance
center pair of drive wheels are always in good contact with the      so   caused by the different effective turning radii of the "contact
wall W.                                                                   patch" of the tires on opposite sides of the vehicle. In general,
   The pairs of wheels 42 at each end of the chassis are                  to limit tire scrub within a given tire, relatively narrow tires
slightly proud of (i.e., extend slightly beyond) the respective           are fitted to the drive wheels of the vehicles of the invention.
ends of the chassis, so that as the vehicle approaches a wall             Tire scrub becomes less significant as the overall size of the
while operating on a floor, the wheels contact the wall first.       55   vehicle is reduced. To improve appearance, and to allow
Thus providing the six-wheel arrangement of this embodi-                  operation on thick carpets and the like, wider supplemental
ment allows the Wall Racer to make the transition from floor              tires of slightly lesser diameter and formed of a lightweight
to wall in either direction. So that downforce urging the Wall            foam or the like (not shown) can be assembled to the outer
Racer toward the floor does not prevent the Wall Racer from               surfaces of the drive wheels.
initially climbing the wall, the fans 38 are only energized          60       As mentioned, FIG. 12 shows a detailed view of the under-
when the chassis 40 reaches a predetermined inclination with              body venturi duct 50 formed between the undersurface of
respect to the horizontal. FIG. 13 shows a preferred switch,              chassis 40 and a juxtaposed surface, such as a wall W. This
and FIG. 13A a circuit, for controlling the fans accordingly.             embodiment of the underbody was employed in one success-
   As indicated above, FIGS. 5, 6, and 7 show a preferred                 fully-tested version of the second embodiment of the Wall
arrangement of the two drive motors and corresponding gear           65   Racer of the invention, as shown in FIGS. 3 and 4. FIG. 12
trains for differentially driving the six wheels of the Wall              further provides reference to dimensional details of the chas-
Racer in its FIGS. 3 and 4 embodiment. FIG. 5 shows a plan                sis 40. In this version, the overall chassis length H is 11.828",
              Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 16 of 19


                                                       US 8,979,609 B2
                               7                                                                         8
with six wheels of 2.524" diameter; the wheelbase F of the                   Body weight 29 g.
outer pairs of wheels is 9.50", so that the wheels are proud of              Total weight 613 g.
the chassis, i.e., extend slightly beyond the end of the chassis             Weight distribution (without body, center axle unsup-
40, in order to engage a vertical surface and thus enable the                   ported):
Wall Racer to climb a wall from the floor. The center axle is       5           Front axle 260 g (44.5%)
0.050" closer to the wall W than the end pairs of wheels, so                    Rear axle 324 g (55.5%)
that the desired "teeter" is provided.                                       Ground clearance (dimension G) 0.098"
   The underbody venturi duct 50 is longitudinally symmetric                 Motor voltage 6 v. nominal (five 1.2 v. 1000 mah NIMH
about a centerline J, with one end only shown in detail by FIG.                 cells)
12. As shown in detail by FIG. 12, each "half' of the under-        10       Downforce fans current draw 4 amperes total
body duct 50 formed between the undersurface of the chassis                  Ducted fans (two) 1.625" diameter, 3 blades
40 and the wall W comprises an entry portion 50a, a transition               Total net downforce 1280 g.
portion 50b, and an exit portion 50c, which makes a smooth                   Teeter (center axle offset) 0.050"
transition into a fan duct 46, also of venturi shape, in which               Fan RPM 30,000
the fan(s) are located. Air enters each half of the underbody       15       The chassis itself can be molded of a lightweight foam
venturi duct at an inlet opening at the periphery of the chassis         material, having its undersurface shaped to define the venturi
40, defined by the entry portion 50a of underbody venturi                duct 50 in cooperation with the surface of the wall W. It is
duct 50. Entry portion 50a is defined by a radius R formed on            convenient to mount the components, such as bearings for the
the end of the chassis; in the version shown, this radius is             axles carrying the wheels, drive motors and gear or belt drive
1.164". The axles of the front and rear pairs of wheels lie on      20   components, radio control receiver, batteries, and motor and
the center of this radius, and are slightly larger in radius, so         fan assemblies, in recesses molded into the foam of the chas-
that each tire's rolling surface is somewhat proud of the                sis. In particular, the fan assemblies may alternatively com-
chassis end, as noted. Entry portion 50a is faired into and              prise hard plastic molded ducts within which the fan and drive
connects smoothly with an extended flat transition portion               motor are retained; the exit portion of the underbody venturi
50b formed by a flat surface on the underside of the chassis;       25   duct is then shaped to mate smoothly therewith.
since the duct 50 formed between the underside of chassis 40                 In a sucessfully-tested prototype, the skirts 44 (FIG. 3)
and the wall is of minimum cross-sectional area in this region,          were formed of "Tyvek" spunbonded nonwoven olefin enve-
the maximum air flow velocity, and accordingly the maxi-                 lope material sized and located so as to curve outwardly at a
mum downforce per unit area, are developed here.                         nominal 45 degrees when in contact with the wall; a stiffening
   The goal in designing the underbody venturi duct 50 is to        30   strip of plastic glued to the lower edge of the skirts, but spaced
maximize the extent of the region of minimum cross-sec-                  slightly therefrom, may be desirable to prevent local buck-
tional area, while optimizing its cross-sectional dimension, so          ling.
as to provide smooth, preferably non-turbulent flow into and                 Given the above detailed disclosure of the invention, those
out of this region, all in order to maximize flow velocity. To           of skill in the art would have no difficulty in its practice. In
ensure smooth flow, the section of the undersurface of chassis      35   particular, it will be appreciated that batteries (exemplary
40 defining the upper bound of entry portion 50a is radiused,            specifications being provided above) must be provided to
and the corresponding section defining the upper bound of                power the fans and the drive wheels, that the drive wheels,
exit portion 50c describes a portion of an ellipse. In the               three on each side in the embodiment of FIGS. 3 and 4, must
successfully-tested version depicted, this elliptical contour            be linked to one another and to the respective drive motor by
was drawn using a 2"x4" ellipse as found on a draftsman's           40   gears, as illustrated in FIGS. 5, 6, and 7, or by belts or other
"30-degree" template; that is, dimensions D and C are 1" and             means, and that the motors must be individually controllable
2", respectively. As illustrated, then, the extent E of flat por-        by signals provided by an operator by way of a radio or
tion 50b is 2.25" long, forming a "tunnel flat". With the                infrared transmitter and receiver pair. These aspects of the
vehicle balanced on the center pair of wheels, so that the flat          implementation of the invention are within the skill of the art.
portion 50b is parallel to the wall, the ground clearance G         45   It is also within the scope of the invention to drive each of the
therebetween is 0.098". Flat portion 50b makes a smooth                  six wheels individually, that is, to eliminate the gear or belt
transition to exit portion 50c, which as noted is 2.00" long and         arrangement in favor of separate motors for each wheel, but
elliptical in longitudinal cross-section. Exit portion 50c in            this alternative is considered undesirable as it would involve
turn makes a smooth transition to a central venturi section 46a          a weight penalty.
of fan duct 46, in which the fan(s) are located. In the two-fan     so       FIGS. 8 and 9 show as mentioned a third version of the Wall
embodiment of FIGS. 3 and 4 and detailed in FIG. 12, the                 Racer, in this case with a circular chassis 60 to provide a
longitudinal dimension B of the narrowest portion of this                "flying saucer" appearance. In this version, two drive wheels
venturi section 46a is 1.00"; section 46a extends across the             62 and 64 are provided on diametrically opposed points on the
chassis 50 so as to form a transverse "mail slot". As it extends         chassis 60, with casters 66 on opposite sides, along a line
away from the wall, the mail slot section 46a then broadens         55   perpendicular to the axis of the drive wheels 62 and 64. The
out gradually in the longitudinal direction and is divided               casters may be raised slightly from a plane including both
along the longitudinal centerline to form two circular-section           drive wheels and the casters, to provide "teeter" as above. (It
ducts 46b in which the fans 38 are located; their diameter,              will be apparent that this version of the Wall Racer cannot
dimension A, is 1.625".                                                  negotiate the transition between floor and wall.) Downforce is
   The following are the principal specifications of a success-     60   provided by a centrally-located fan 68 disposed in a venturi
fully-tested version of the Wall Racer, as shown in FIGS. 3              duct 70 and driven by a motor 72. Drive wheels 62 and 64 are
and 4 and dimensioned as in FIG. 12:                                     individually driven by motors 74 and 76 responsive to control
   Wheelbase (dimension F) 9.5" (front to rear axle)                     signals from a radio-control receiver 78 and powered by
   Track width 5.8" (centerline to centerline, at contact                battery 80.
      points)                                                       65       In this version, as mentioned above, the exhaust duct 70 is
   Underbody duct width 4.9" (between skirts)                            equidistant from all points on the periphery of chassis 60, so
   Chassis weight 584 g.                                                 that the inward air flow path is of equal length at all points
              Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 17 of 19


                                                        US 8,979,609 B2
                                9                                                                            10
around the chassis 60. Hence there is no need for skirts, and              vered; the assembly of roller 110, axle 122 and plate 114 can
the air flow is radially inward all around the periphery. Again,           rotate with respect to frame 120 and thus with respect to the
a radius is provided around the periphery of the lower edge of             vehicle chassis, as the latter is steered. The axle 112 is offset
chassis 60, as illustrated at 60b, so that the inlet opening of the        with respect to the axis A about which plate 114 rotates, so
underbody venturi duct extends cicumferentially around the            5    that as the vehicle is steered, plate 114 rotates and roller 110
chassis, and a large-radius or elliptical transition portion 60c           trails the axis A of rotation of plate 114.
is provided where the underbody duct 82 meets the exhaust                      If it is desired to restrict the rotation of plate 114, e.g., as
duct 70, to ensure smooth and substantially non-turbulent                  discussed above with respect to the version of the Wall Racer
airflow. The transition portion of the underbody duct 82                   shown in FIGS. 7 and 8, so as to provide some turning, albeit
formed between the underside 60a of chassis 60 and the wall           10   not precisely controlled, this can be accomplished as shown,
is preferably shallow and substantially conical in section, as             for example, in FIG. 14A. As illustrated, a pin 122 extends
illustrated, so that the cross-sectional area of the duct 82 stays         through and is retained in the upper flange of frame 120 and
constant as its radius from the center of exhaust duct 70                  fits within an angular recess 114a formed in the upper surface
varies; in this way the velocity of the inward-flowing air                 of rotating plate 114, limiting the degree of rotation about axis
stream and the differential pressure exerted thereby are both         15   A that is permitted to plate 114.
substantially constant, so that the downforce is exerted evenly                As mentioned, in the embodiments of the Wall Racer in
at substantially all points on the chassis 60, that is, outside of         which it is capable of operation on a floor and climbing onto
duct 70.                                                                   a wall (that is, the embodiment of FIGS. 3-7), it is desired to
   FIGS. 10 and 11 show a further version of the Wall Racer,               provide a switch that actuates the exhaust fan(s) only when
again having an elongated chassis 90 suitable for mounting of         20   the Wall Racer reaches a desired angle, typically between 30
a model race car body or the like. In this embodiment, a single            and 60 degrees with respect to the horizontal, so that down-
fan 92 is located centrally on the chassis, is driven by a motor           force does not prevent the vehicle from beginning to climb the
94, and is disposed within an exhaust duct 96 communicating                wall as the wheels engage the wall's surface. FIG. 13 shows a
with an underbody venturi duct 98 formed between the under-                switch 128 for so doing, and which also de-energizes the fan
side of chassis 90 and the wall W. The underbody duct 98 is           25   if the Wall Racer is placed upside-down, against a ceiling; this
designed generally as discussed above with respect to FIG.                 may be preferred for safety reasons, so that the Wall Racer
12.                                                                        cannot fall on anyone. FIG. 13A shows a typical circuit in
   In this embodiment, a single drive wheel 100 driven by a                which switch 128 may be used.
motor powered by a battery and responsive to control signals                   Switch 128 comprises an electrically conductive metal ball
provided by a radio control receiver (none of the unnumbered          30   130 disposed within a hollow nonconductive switch body
components being shown) is located on the vehicle's longi-                 132. Body 132 is symmetrical about a vertical axis, and
tudinal centerline, near the center of effort of the downforce,            defines a generally frusto-conical lower portion 132a, in
but disposed toward one end of the chassis so as not to inter-             which ball 130 rests when the vehicle is on the floor, as shown
fere with the exhaust duct 96. Two casters 102 and 104 are                 in full, a disc-shaped central portion 132b, into which the ball
mounted at the opposite end of the chassis 90. Caster 102 is          35   falls, as indicated in dotted lines, when the vehicle begins to
free to pivot about an axis perpendicular to wall W, while                 be oriented vertically, as when it begins to climb a wall, and a
caster 104 is also pivoted about a similarly perpendicular axis,           generally frusto-conical upper portion 132c, in which ball
but only between angular limits (see FIG. 14A, below).                     130 falls if the Wall Racer is placed inverted against a ceiling.
   Thus, chassis 90 rests on a tripod comprising drive wheel               Conductive contacts 134 are disposed on the inner surfaces of
100 and casters 102 and 104. If drive wheel 100 is driven so as       40   lower portion 132a and upper portion 132c, so that when ball
to propel the vehicle toward the direction of the end of the               130 is disposed in either the upper or the lower portions, it
chassis on which drive wheel 100 is disposed, that is, right-              connects the contacts 134.
wardly in FIG. 11, the casters trail behind, and the vehicle                   As shown in FIG. 13A, contacts 134 (two of which are
travels in a straight line; if drive wheel 100 is driven in the            connected in common) are wired in series with a normally-
opposite direction (counterclockwise in FIG. 11), the caster          45   open relay 140 and battery 28, which controls a circuit includ-
104 provided with angular stops rotates about the axis per-                ing battery 28 and fan motor 39. Thus, with switch 128 closed,
pendicular to wall W until its pivoting is stopped at one or the           that is, with the Wall Racer essentially horizontal, and ball
other of its angular limits, so the vehicle turns in one direction         130 making the connection between contacts 134, relay 140 is
until the direction of travel is reversed. Hence directional               closed, as shown; when the Wall Racer leaves the horizontal
control of the Wall Racer in this embodiment is substantially         so   sufficiently that ball 130 falls out of lower section 132a, into
constrained; being greatly simplified, this embodiment might               upper section 132b, relay 140 opens, closing the motor circuit
be best suited to a low-cost version of the invention.                     and energizing motor 39, so as to drive fan 38. In this embodi-
   As mentioned, FIGS. 14-16 show respectively a perspec-                  ment, if the Wall Racer is placed inverted against a ceiling,
tive view, a cross-section, and an enlarged partial cross-sec-             ball 130 falls into upper portion 132c, similarly connecting
tion of a caster 102 used in several of the embodiments of the        55   contacts 134, and preventing operation of fan motor 39.
Wall Racer, while FIG. 14A shows a partial view correspond-                    As mentioned, FIGS. 17-19 show a further embodiment of
ing to FIG. 14, illustrating a optional variation. In these views,         the invention. The principal improvements provided by this
the caster 102 is shown inverted, that is, with its face which             embodiment with respect to those discussed above are the
would be juxtaposed to wall W oriented "up" in the drawings.               provision of a radial-flow fan rather than the axial-flow fan(s)
A roller 110, which contacts wall W, is carried by an axle 112        60   shown in the previous embodiments, provision of two drive
that is mounted for rotation in a rotating plate 114; plate 114            wheels offset longitudinally from one another, principally for
rotates about an axis A perpendicular to but offset from that              reasons of packaging convenience, and elimination of the
defined by axle 112. In the embodiment shown, rotating plate               casters or other wheels in favor of allowing the undersurface
114 in turn rides on a number of balls 116, which bear against             of the chassis to touch the wall.
a closure ring 118; closure ring 118 is secured to a frame 120,       65       Thus, as shown in FIGS. 17-19, a fan motor 150 drives a
which can be mounted to the chassis. Thus, roller 110 engages              radial-flow fan 152, that is, comprising a circular end plate
the wall, and rotates about axle 112 as the vehicle is maneu-              152b and vanes 152a that are generally perpendicular to the
              Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 18 of 19


                                                      US 8,979,609 B2
                               11                                                                       12
end plate and angled with respect to the axis of rotation. Air is         force is thereby created, pulling the vehicle toward the wall
drawn in along the axis, that is, flowing upwardly around                 surface W. Motors 164 can then be differentially activated to
motor 150, and is exhausted radially outwardly. The radially              propel the vehicle in any desired direction.
outward ends of vanes 152a are curved so as to be closely                    While several preferred embodiments of the invention have
juxtaposed to a diffuser or fan duct 160 defining a generally       5     been disclosed herein in detail, the invention is not to be
bell-shaped interior surface, for efficiency in use. Motor 150            limited by the disclosed embodiments, which are exemplary
is received in a recess 154 in a transverse member 156. Mem-              only.
ber 156 extends transversely across chassis 158, filling the                 What is claimed is:
central portion of a transverse "mail slot" 158d in chassis 158.             1. A toy vehicle comprising:
    Generally as discussed above in connection with FIG. 12,        10       a chassis comprising an undersurface and skirts extending
and as shown by FIG. 18, chassis 158 is radiused at 158a to                     from at least two opposite sides of the undersurface, the
define entry portions of the underbody venturi duct, is flat at                 chassis configured to mount on at least one wheel that is
158b to provide the transition portions thereof, and defines a                  configured to move on a surface;
smooth duct at 158c to define the exit portions thereof. Skirts              a first motor that is configured to receive current from a
159 are again provided to prevent air entry along the long          15          battery, the first motor driving the at least one wheel; and
sides of the chassis 158. On either side of the motor-receiving              a second motor that is configured to receive current from
recess 154, member 156 is shaped as indicated by dashed                         the battery, the second motor being configured to drive a
lines 156a, in order to provide a fair flow path for air drawn in               fan that draws air from an intake duct between the under-
at the ends of chassis 158. The exit portions of the venturi duct               surface and the surface into a fan duct, an area of the
as formed by chassis 158 at 158c mate with diffuser duct 160,       20          undersurface being more than an area of the fan duct, a
the inside surface of which is generally bell-shaped so as to be                pressure difference between a pressure of the air flowing
closely juxtaposed to vanes 152a of fan 152, as noted above.                    into the fan and a pressure of ambient air inducing a
As also shown, assembly is simplified by formation of trans-                    downforce urging the chassis towards the surface, the
versely-extending ears 160a on diffuser duct 160. Ears 160a                     intake duct having distinct portions comprising a struc-
mate with posts 156b formed on transverse member 156, as            25          turally smooth entry portion, flat transition portion, and
shown in FIG. 19; fasteners passing therethrough also secure                    an exit portion directly connected to the fan duct, the flat
gearboxes 162, which are discussed further below.                               transition portion being smoothly connected between
    Propulsion for the vehicle is provided by two motors 164,                   the structurally smooth entry portion and the exit por-
which drive two drive wheels 166 through reduction gear-                        tion.
boxes 162, as mentioned above. As previously, motors 164            30       2. The toy vehicle of claim 1, wherein the skirts are flexible
are controlled responsive to radio, or preferably, infrared               skirts.
signals transmitted by a remote transmitter (not shown) and                  3. The toy vehicle of claim 1, wherein the surface is a
received by a reciever 168. Power for motors 164 as well as               substantially flat vertical surface.
for fan motor 150 is provided by a battery 170. Electrical                   4. The toy vehicle of claim 1, further comprising:
connection between these components, provision for battery          35       a receiver that receives a control signal from a transmitter,
charging, on-off switching, mechanical details such as the                      the first motor receiving current from the battery when
construction of gearboxes 162, selection and operation of                       the receiver receives the control signal from the trans-
receiver 168, and the control of motors 164 responsive to the                   mitter.
received signals are within the skill of the art and need not be             5. The toy vehicle of claim 4, wherein the transmitter is
detailed here.                                                      40    remote to the receiver.
   As illustrated, drive wheels 166 are offset longitudinally                6. The toy vehicle of claim 5, wherein the transmitter is
with respect to one another, and no casters are provided. The             connected wirelessly to the receiver.
axes of drive wheels 166 are located with respect to the                     7. The toy vehicle of claim 1, wherein the chassis is urged
bottom surface of chassis 158 such that the flat central portion          towards the surface when the fan is operational.
158b of the chassis is spaced on the order of 0.020" from the       45       8. The toy vehicle of claim 1, wherein the at least one wheel
wall surface W. Consequently, the chassis 158 "teeters", that             comprises two wheels disposed on at least two opposite sides
is, pivots very slightly about a diagonal axis extending                  of the chassis.
between the points at which drive wheels 166 contact the wall                9. The toy vehicle of claim 8, wherein the first motor
surface W, such that in use the teeter or pivoting is limited by          comprises two motors and the two wheels are driven differ-
undersurface of the chassis 158 contacting the wall surface W       s()   entially by the two motors responsive to signals from a
at one or the other diagonal corner. The undersurface of                  receiver.
chassis 158 is made smooth to reduce friction between it and                 10. The toy vehicle of claim 8, wherein a first wheel of the
the wall surface Was the vehicle is propelled. Slight "bumps"             two wheels is displaced longitudinally with respect to a sec-
might also be formed at the diagonal corners of the chassis, to           ond wheel of the two wheels.
localize the contact between the chassis and wall surface W. It     55       11. The toy vehicle of claim 8, wherein a pair of bumps on
is found that the friction experienced in use of the toy of the           the undersurface are displaced longitudinally with respect to
invention with walls and other surfaces of typical smooth-                one another.
ness—e.g., conventionally painted interior walls is suffi-                   12. The toy vehicle of claim 11, wherein the two wheels
ciently small as to present no difficulty, and likewise that the          and only one bump of the pair of bumps contacts a flat surface
slight asymmetry in the airflow path under the chassis pre-         60    at any time.
sents no difficulty.                                                         13. The toy vehicle of claim 12, wherein the chassis pivots
    Thus, in use, the fan 152 is energized and the vehicle is             along a line connecting points where the two wheels contact
placed against a surface W. Air drawn by fan 152 passes                   the surface.
inwardly from the ends of the chassis 158, up through the                    14. The toy vehicle of claim 1, wherein the chassis is
venturi tunnel collectively formed by the mail slot 158d in the     65    elongated such that a length of the chassis in a longitudinal
chassis 158, transverse member 158, and diffuser duct 160,                direction is more than a length of the chassis in a latitudinal
and exits fan 152 in the radially-outward direction. Down-                direction.
              Case 1:19-cv-09035 Document 1-3 Filed 09/27/19 Page 19 of 19


                                                       US 8,979,609 B2
                              13                                                                          14
   15. The toy vehicle of claim 14, wherein the skirts extend                   an entire length of the intake duct, the receiving of the air
from sides of the chassis that are substantially latitudinal so as              by the fan inducing a downforce urging the chassis
to provide at least a partial seal between the undersurface and                 towards the substantially flat vertical surface in contact
the surface.                                                                    with the toy vehicle, the fan configured to be initiated
   16. The toy vehicle of claim 15, wherein the skirts extend        5          when a switch is activated, the intake duct having dis-
from all four sides of the chassis.                                             tinct portions comprising a structurally smooth entry
   17. The toy vehicle of claim 1, wherein the fan is a radial-                 portion, a flat transition portion, and an exit portion
flow fan.                                                                       directly connected to the fan duct, the flat transition
   18. The toy vehicle of claim 1, wherein:                                     portion being smoothly connected between the structur-
   a boundary of the intake duct along which the drawn air           10
                                                                                ally smooth entry portion and the exit portion, and
      flows is structurally smooth to enable a non-turbulent
                                                                             a first wheel and a second wheel, the first wheel being
      flow of the drawn air;
                                                                                displaced longitudinally with respect to the second
   the intake duct is connected to the fan duct, the connection
      between the intake duct and the fan duct being structur-                  wheel, the first wheel and the second wheel configured
      ally smooth;                                                   15
                                                                                to be steered by a remote transmitter.
   the structurally smooth entry portion is configured to con-               23. The toy vehicle of claim 22, wherein the skirts extend
      tinuously receive a free flow of the air, the structurally          from all four sides of the chassis.
      smooth entry portion being structurally smooth along a                 24. A battery powered, remotely-controlled toy vehicle
      direction of flow of air in the structurally smooth entry           configured for operation on a substantially flat vertical sur-
      portion to minimize turbulence of the air;                     20
                                                                          face, comprising:
   the substantially flat transition portion is configured to                a chassis having an undersurface and having flexible skirts
      transport the air, the substantially flat transition portion              extending along at least two opposite sides of the under-
      being structurally smooth along a direction of flow of air                surface of the chassis;
      in the substantially flat transition portion to minimize the           at least one wheel mounted on the chassis;
      turbulence of the air; and                                     25
                                                                             a receiver responsive to a control signal from a remote
   the exit portion is configured to exit the air to the fan duct,              transmitter;
      the exit portion being structurally smooth along a direc-              at least one battery;
      tion of flow of air in the exit portion to minimize the                at least one motor being supplied with current from the at
      turbulence of the air,                                                    least one battery responsive to signals provided from the
   wherein the structurally smooth entry portion, the substan-       30
                                                                                receiver, the at least one wheel being controllably driven
      tially flat transition portion and the exit portion are con-              by the at least one motor;
      nected by structurally smooth connections to minimize                  a fan drive motor being supplied with current from the at
      the turbulence of the air.                                                least one battery;
   19. The toy vehicle of claim 1, wherein the undersurface is               a fan driven by the fan drive motor, wherein the fan draws
a top surface of the intake duct and is flat for an entire length    35
                                                                                air from an intake duct between the undersurface of the
of the intake duct, the undersurface being the flat transition                  chassis and the substantially flat vertical surface into a
portion.                                                                        fan duct, wherein the undersurface of the chassis is
   20. The toy vehicle of claim 1, wherein the intake duct is a                 larger in area than the area of the fan duct, wherein when
venturi duct.                                                                   the vehicle is placed on the substantially flat vertical
   21. The toy vehicle of claim 1, wherein a boundary of the         40
                                                                                surface with the at least one wheel in contact with the
intake duct along which the drawn air flows is continuous to                    substantially flat vertical surface and the fan is opera-
enable a non-turbulent flow of the drawn air.                                   tional, a differential pressure between a pressure of the
   22. A toy vehicle comprising:                                                air flowing into the fan and a pressure of ambient air
   a chassis comprising an undersurface and skirts extending                    induces a downforce urging the chassis toward the sub-
      from at least two opposite sides of the undersurface;          45
                                                                                stantially flat vertical surface, the intake duct having
   a fan connected to a fan duct to receive free flowing air                    distinct portions comprising a structurally smooth entry
      drawn in by an intake duct that is connected to the fan                   portion, a flat transition portion, and an exit portion
      duct and is configured to be located between the under-                   directly connected to the fan duct, the flat transition
      surface and a substantially flat vertical surface in contact              portion being smoothly connected between the structur-
      with the toy vehicle, the undersurface being a top surface     50
                                                                                ally smooth entry portion and the exit portion.
      of the intake duct and being substantially flat for most of                                 *   *   *    *   *
